Citation Nr: 0114672	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  97-34 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for fibrous 
ankylosis of the right hip, due to osteomyelitis and gunshot 
wound, currently evaluated as 60 percent disabling.

2.  Entitlement to an increased evaluation for residuals of 
gunshot wound of the right knee, with fracture of the patella 
and traumatic arthritis, currently evaluated as 20 percent 
disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability by reason of service-connected 
disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
July 1970.  He has been represented since June 1998 by the 
Disabled American Veterans.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
October 1997, by the Columbia, South Carolina Regional Office 
(RO), which denied the veteran's claims of entitlement to 
increased ratings for his service-connected right hip and 
right knee disorders, and a total disability rating based on 
individual unemployability.  The notice of disagreement with 
this determination was received in November 1997.  The 
statement of the case was issued in November 1997.  The 
substantive appeal was received in December 1997.  A 
Department of Veterans Affairs (VA) compensation examination 
was conducted in May 1998, and a supplemental statement of 
the case was issued in June 1998.  

On November 15, 2000, the veteran appeared and offered 
testimony at a hearing before the undersigned Member of the 
Board, sitting in Travel Board status at Columbia, South 
Carolina.  A transcript of the hearing is of record.  The 
appeal was received at the Board in January 2001.  


REMAND

The veteran essentially contends that his service-connected 
disabilities are more disabling than reflected by the ratings 
currently assigned.  The veteran maintains that he currently 
suffers from chronic pain and stiffness in the right hip, 
which is increased with activity; he indicates that he also 
experienced tightness and burning in the right hip.  The 
veteran further maintains that he experiences pain and giving 
way of the right knee.  He also reports occasional episodes 
of swelling in the right knee.  At his personal hearing in 
November 2000, the veteran testified that his right hip and 
right knee have prevented him from securing and following 
gainful employment.  The veteran reported that he last worked 
full time in 1970 because of the wounds he sustained while on 
active duty in Vietnam.  The veteran reported that he had 
been receiving Social Security disability benefits ever since 
his discharge from military service.  Therefore, it is argued 
that the veteran should be granted a total disability rating 
based upon individual unemployability, as his right hip and 
knee prevent him from maintaining gainful employment.  

Upon preliminary review of the records, the Board notes that 
of record is the report of a social survey conducted in 
November 1979, wherein it was noted that the veteran was 
receiving Social Security disability benefits.  Copies of the 
Social Security Administration (SSA) decision and the medical 
records on which that determination was based have not been 
obtained.  The U.S. Court of Appeals for Veterans Claims 
(Court) has held that where the VA has notice that the 
veteran is receiving disability benefits from SSA, and that 
records from that Administration may be relevant, VA has a 
duty to acquire a copy of the decision granting Social 
Security disability benefits, and the supporting medical 
documents relied upon.  See Baker v. West, 11 Vet. App. 163 
(1998); Hayes v. Brown, 9 Vet. App. 67 (1996).  Further, the 
Court recently concluded, in the case of Tetro v. West, 13 
Vet. App. 404 (2000), that VA must obtain relevant SSA 
records.  Moreover, the Court again reiterated this principle 
in Simmons v. West, 13 Vet. App. 501 (2000), explaining that 
VA is "better suited" than a veteran to obtain this evidence.  
Id. at 508.  Accordingly, the veteran's SSA records must be 
obtained in connection with his claims.  

The Board further notes that a VA examiner who conducted a 
joints examination in May 1998 noted that the veteran had 
been unemployed since his injury in 1970; the examiner stated 
"the odds of him returning to any type of employment at this 
time are extremely low."  The examiner further stated that 
the right hip would not preclude some type of sedentary 
activity; however, it would not allow any type of physical 
labor which would require prolonged standing, prolonged 
walking, or any type of heavy lifting."  Following a 
subsequent examination in August 1999, the VA examiner stated 
that the veteran was having multiple musculoskeletal problems 
and lower extremity problems which currently disabled him 
from employment.  There remains some ambiguity in the record 
as to whether the veteran is unable to work solely because of 
the service-connected disabilities.  However, the duty to 
assist requires that VA obtain such an opinion.  See Colayang 
v. West, 12 Vet. App. 524, 538 (1999); Friscia v. Brown, 7 
Vet. App. 294, 297 (1994).  In Friscia, the Court 
specifically stated that VA has a duty to supplement the 
record by obtaining an examination which includes an opinion 
as to what effect the veteran's service-connected 
disabilities have on his or her ability to work.  Friscia, 
supra, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. 
§§ 3.103(a), 3.326, 3.327, 4.16(a); Obert v. Brown, 5 Vet. 
App. 30, 33 (1993).  

At his personal hearing, the veteran raised the issue of 
entitlement to service connection for a low back disorder 
secondary to his service-connected right hip and right knee 
disorders.  The veteran maintained that a Dr. William Johnson 
at the VA medical center in Augusta, Georgia stated that his 
right hip and knee conditions caused him to develop arthritis 
in his back; he further noted that Dr. Johnson explained that 
he would not be able to work as a result of his disabilities.  
In this regard, the Board notes that the issue of secondary 
service connection for a low back disorder is intertwined 
with the issues on appeal.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991).  That is, this raised issue, which is 
not in appellate status and has not been adjudicated by the 
RO, is inextricably intertwined with the increased rating and 
total rating claims on appeal because there is a very real 
potential that the conclusion reached in the secondary 
service connection claim would have a meaningful impact upon 
those claims. See Kellar v. Brown, 6 Vet. App. 157 (1994); 
Hoyer v. Derwinski, 1 Vet. App. 180 (1991); Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  Accordingly, the RO must 
adjudicate the raised, intertwined claim of secondary service 
connection prior to entry of a final appellate decision on 
the claims currently on appeal.  

In view of the secondary service connection question 
presented, an adequate VA examination includes an opinion on 
medical causation.  Moore v. Derwinski, 1 Vet. App. 401 
(1991).  It is the Board's judgment that, given the absence 
of an opinion that has addressed this question, an 
examination is required in which the doctor reviews all 
records and addresses the question of the etiology of any 
back disorder found.  38 C.F.R. § 4.2 (2000); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  The RO should also 
address the applicability of Allen v. Brown, 7 Vet. App. 439 
(1995).  

Moreover, in a February 2000 rating decision, the RO denied 
service connection for bilateral pes planus secondary to the 
service-connected disability of the right hip and right knee.  
In October 2000, the veteran's representative submitted a VA 
FORM 646 pertaining to that denial which constitutes a Notice 
of Disagreement (NOD) sufficient to initiate the appellate 
process.  The veteran has not yet been provided a Statement 
of the Case (SOC) as to this issue nor has he been given the 
opportunity to respond thereto by substantive appeal.  
Appellate review of this claim is deferred pending completion 
of the procedural development requested below in the indented 
portion of this decision.  38 U.S.C.A. § 7105 (West 1991).  

In cases where a NOD is filed with an adverse rating 
decision, the claimant is entitled to an informative SOC.  
Failure to provide such a SOC is a procedural defect 
necessitating remand.  38 C.F.R. § 19.9 (a) (West 1991); see 
Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995); see also 
Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  The Board 
must remand this claim to the RO for the issuance of that 
SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
Holland v Gober, 10 Vet. App. 433, 436 (1997).  

The Board notes that very recent changes in law have amended 
the requirements as to VA's development efforts in this, and 
other pending cases. The United States Congress has recently 
passed, and the President has signed into law, legislation 
which, in pertinent part, modified and clarified VA's duty to 
assist a claimant in evidentiary development.  See Veterans 
Claims Assistance Act of 2000, Public Law No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000).  

Accordingly, in order to ensure that VA has fully met its 
duty to assist the veteran in developing the facts pertinent 
to his appeal, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should issue a Statement of 
the Case to the veteran and his 
representative addressing the issue of 
secondary service connection for 
bilateral pes planus.  The veteran and 
his representative should be advised of 
the time period in which to perfect an 
appeal with respect to that matter.  

2.  The veteran should be requested to 
identify all sources of recent treatment 
received for his claimed low back 
disorder and bilateral pes planus, as 
well as his service-connected right hip 
and right knee disorders, and to furnish 
signed authorizations for release to VA 
of private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records, (not already in the claims 
folder) should then be requested.  The 
Board is particularly interested in 
obtaining all the records of the 
treatment afforded to the veteran by Dr. 
William Johnson at the VA medical center 
in Augusta, Georgia.  If private 
treatment is reported and those records 
are not obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. 
§ 3.159(c).  

3.  The RO should request the SSA to 
furnish a copy of the administrative 
decision granting the veteran disability 
benefits and continuing such benefits, as 
well as any supporting documentation, to 
include all medical examination reports 
and treatment records.  All records 
obtained should be associated with the 
veteran's claims file.  

4.  The RO should request that a VA 
social and industrial survey be conducted 
in order to obtain information regarding 
the veteran's employment qualifications, 
experience, and history.  Documentation 
of the veteran's efforts to obtain 
employment and any rejection thereof, 
past employment, and reasons for 
termination should be obtained and 
associated with the veteran's claims 
folder.  His day-to-day functioning and 
activity level should be determined and 
recorded.  

5.  The RO should schedule the veteran 
for an orthopedic examination to 
determine the nature and severity of his 
right hip and right knee disorders and 
the effect of his service-connected 
disabilities on his ability to work.  The 
claims folder and a copy of this Remand 
must be made available to the examiner 
for review prior to the examination.  All 
appropriate tests and studies should be 
performed and all findings must be 
reported in detail.  In accordance with 
DeLuca v. Brown, 8 Vet. App. 202 (1995), 
the orthopedic examination report must 
discuss any weakened movement, including 
weakened movement against varying 
resistance, excess fatigability with use, 
incoordination, painful motion, and pain 
with use, and provide an opinion as to 
how these factors result in any 
limitation of motion.  The orthopedic 
specialist must comment on the effect 
that the veteran's service-connected 
disabilities have on his ordinary 
activity, as well as his ability to 
procure and maintain employment.  A 
complete rationale for any opinions 
expressed, positive or negative, must be 
provided.  

The examiner should be requested to 
render an opinion as to whether the 
veteran's service-connected right hip and 
right knee disorders were the proximate 
cause or led to and resulted in, or 
aggravated, disability of the low back, 
or bilateral pes planus.  Reasons and 
bases for all opinions reached should be 
recorded.  

6.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand, and, if they are not, the RO 
should implement corrective procedures.  
See Stegall v. West, 11 Vet. App 268 
(1998).  

7.   After completion of the foregoing 
requested development, and after 
completion of any other development 
deemed warranted by the record, the RO 
should adjudicate the veteran's claim of 
entitlement to service connection for a 
back disorder as secondary to his 
service-connected right hip and right 
knee disabilities on the basis of all 
pertinent evidence of record, and all 
applicable laws, regulations, and case 
law.  In doing so, the RO must 
specifically consider 38 C.F.R. § 3.310 
(2000) and Allen v. Brown, 7 Vet. App. 
439 (1995).  If service connection is 
established, a disability evaluation 
should be assigned.  Then, if it has not 
been rendered moot, (see Green v. West, 
11 Vet. App. 472, 476 (1998), citing 
Vettese v. Brown, 7 Vet. App. 31, 34-35 
(1994)), the RO should readjudicate the 
veteran's claims for increased rating and 
a total rating based on individual 
unemployability due to service-connected 
disabilities, with special attention 
being made to the additional evidence 
obtained or submitted.  

8.  If this determination remains 
unfavorable to the veteran in any way, he 
and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his representative should be 
afforded the opportunity to respond 
thereto.  

After the above actions have been accomplished, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  No action is required 
of the veteran until he receives further notice.  The 
purposes of this REMAND are to further develop the record and 
to the accord the veteran due process of law.  By this 
remand, the Board does not intimate any opinion, either 
factual or legal, as to the ultimate disposition warranted in 
this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




